Citation Nr: 1244254	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-35 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the patella of the left knee.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia of the patella of the right knee.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active service from February 1983 to October 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran requested a videoconference hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence, dated in May 2012.  The Veteran having withdrawn his hearing request, the Board will proceed to review the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2012).

The Veteran submitted new evidence in the form of VA treatment records, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2012).  

The claims for increased ratings for the service-connected bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO in Winston-Salem, North Carolina.


FINDING OF FACT

The service-connected migraine headaches consist of characteristic prostrating attacks occurring on an average once a month over the last several months but are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in August 2009 complied with VA's duty to notify the Veteran with respect to his claim for an increased rating for his service-connected migraine headache disability.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the correspondence informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Also, the RO obtained the Veteran's post-service medical records and secured an examination in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  Thus, the Board finds that VA has met its duty to assist the Veteran in terms of obtaining pertinent medical records.  38 C.F.R. § 3.159(c)(1)-(3).  

A pertinent VA examination with respect to the issue adjudicated herein was obtained in October 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the Veteran's statements, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA's duty to assist with respect to obtaining a VA examination with regard to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, a staged rating is not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In the current appeal, the Veteran contends that he is entitled to a rating in excess of 30 percent for the service-connected migraine headaches due to the severity of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.
In this case, the Veteran has been diagnosed with migraine headaches.  This service-connected disability is rated as 30 percent disabling under 38 C.F.R. § 4.124a, DC 8100, which evaluates impairment from migraine headaches.

Specifically, pursuant to DC 8100, characteristic prostrating attacks occurring on an average once a month over the last several months are assigned a 30 percent rating.  38 C.F.R. § 4.124a, DC 8100 (2012).  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are assigned a 50 percent rating.  Id.  

The rating criteria do not define "prostrating," nor has the Court.  The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."  Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

Lay statements from the Veteran's wife and co-workers in September 2009 indicate that the Veteran had migraine headaches an average of two to three times per month and occurred at least twice a month.  His wife reported that, without medication, he would have headaches daily.  His co-workers reported that he left work early several days per month due to headaches.  A statement from the Veteran also in September 2009 reveals that he had migraine headaches at least two to three times a month.  Headaches consisted of throbbing pain, blurry vision, and a feeling that everything was closing in on him and lasted five to six hours at a minimum.  

The Veteran was afforded a VA examination in October 2009.  He reported leaving work several times per month due to headaches.  Headaches include dull pain, dizziness and occasional nausea but no vomiting.  He felt "drained" after headaches resolved.  The Veteran reported having headaches about three times per month lasting five to six hours on average.  They could be brought on by stress, sitting in traffic, or were unprovoked.  The Veteran needed quiet and darkness for improvement; he took medication to prevent headaches as well as to relieve them when they occurred.  He had a severe decrease in function during headaches as he needed to lay down in a dark quiet spot and take medication.  The Veteran worked as a supervisor at the airport in Baghdad, Iraq.  He might have left work early 25 to 30 times in the past year; he had to leave work when developing a migraine, which occurred about two to three times per month.  The Veteran was unable to function while having headaches.  Neurologic examination was normal.  The Veteran was diagnosed with migraine headaches.  

A VA treatment record dated in November 2011 shows that the Veteran was doing well on medication for his headaches.  A review of treatment records dated through August 2012 fails to show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Throughout this appeal the Veteran continued to be employed at the airport in Baghdad, Iraq.

Based on a review of the evidence, the Board concludes that a rating in excess of 30 percent for migraine headaches is not warranted at any time during the pendency of this appeal.  The evidence does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this case, the Veteran has reported having migraine headaches two to three times per month--statements from his co-workers confirm such frequency.  Also, the Veteran has continued to be employed throughout this appeal, even though he has had to miss work when he has a migraine headache.  Considering the frequency of the Veteran's migraine headaches along with his ability to continue working, the Board is unable to conclude that he has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Indeed, a treatment record in November 2011 indicates that the Veteran was doing well on medication.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's migraine headaches warrant a rating in excess of 30 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 30 percent for this service-connected disability at any time during this appeal. 

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  38 C.F.R. § 3.321 (2012).  The current evidence of record does not demonstrate that the migraine headaches have resulted in frequent periods of hospitalization or in marked interference with employment.  Id. 

In this regard, it is undisputed that this service-connected disability has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account. The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1 (2012). Here, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above. 38 C.F.R. § 4.10. Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, as a result of his service-connected headaches.  Throughout this appeal, he has continued to be employed.  See, e.g., report of October 2009 VA examination.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

ORDER

Entitlement to a rating in excess of 30 percent for migraine headaches is denied.

REMAND

Regrettably, a remand is necessary for further evidentiary development of the remaining issues on appeal.  In this regard, the Board notes that in October 2009 the Veteran was afforded a VA examination pertinent to these remaining issues.  The Board observes that the passage of time alone does not trigger the need for a new examination.  VAOPGCPREC 11-95 (1995); Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the regional office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.") 

In this case, however, the Board observes that the evidence appears to indicate a worsening of the service-connected chondromalacia of the patella of the Veteran's left and right knees.  Diagnostic testing at the October 2009 VA examination did not reveal arthritis.  However, VA treatment records include X-rays in March 2011 showing degenerative joint disease in both knees.  Also, the Veteran reported that pain was not severe in October 2009.  Subsequently, treatment records beginning in January 2010 show complaints of severe pain, including a record dated in May 2012 showing that the Veteran reported having pain rated as ten on a scale of one to ten (10/10).  Furthermore, the Veteran reportedly used a cane in July 2011, whereas no assistive devices were used at the time of the October 2009 VA examination.  Additionally, a record in May 2012 revealed that the Veteran had moderately reduced range of motion, but his flexion and extension were not reported in degrees.  Therefore, the evidence appears to indicate a worsening of the Veteran's bilateral knee disabilities since the October 2009 VA examination.  Although treatment records dated through August 2012 reflect bilateral knee complaints, they do not contain sufficient information to apply the pertinent rating criteria.  

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the chondromalacia of the patella of the left and right knees.  The Board finds, therefore, that a remand of these increased rating claims is necessary to secure an examination to ascertain the current level of these disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Further, the most recent treatment records from the VA Medical Center (VAMC) in Fayetteville, North Carolina are dated in August 2012.  On remand, records of any ongoing VA knee treatment that the Veteran may be receiving should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service knee treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Fayetteville, North Carolina since August 2012.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of the chondromalacia of the patella of his left and right knees.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected chondromalacia of the patella of the left and right knees should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the Veteran's left and right knees and comment on the degree of disability due to functional losses such as pain and weakness.  In addition, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.  

In addition, the examiner should opine as to whether the service-connected chondromalacia of the patella of the Veteran's left and right knees has progressed to degenerative joint disease of these joints.  

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the service-connected bilateral knee disabilities.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues of entitlement to ratings in excess of 10 percent for chondromalacia of the patella of the left and right knees.  If either benefit remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


